Fish, J.
1. A ground of a motion for a new trial assigning error in the admission of evidence must, to entitle it to consideration, itself show, literally or in substance, what the evidence in question was.
2. Failure to instruct the jury as to the relative value of positive and negative-testimony is not cause for a new trial, in the absence of a proper request to-charge upon that subject.
8. The evidence warranted the verdict, and there was no error in refusing a new trial.

■Judgment affirmed.


By jive Justices.